Citation Nr: 0831680	
Decision Date: 09/16/08    Archive Date: 09/22/08	

DOCKET NO.  05-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an anxiety/major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in June 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

For reasons which will become apparent, this case is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

A review of the record in this case discloses that, in 
correspondence of October 2004, the veteran's spouse 
indicated that his doctor would not "release him to go back 
to work."  Further noted was that the veteran was "on Social 
Security disability."  

Significantly, during the course of a VA psychiatric 
examination in January 2007, the veteran stated that he had 
gotten to where he "couldn't function anymore."  Moreover, he 
additionally indicated that he was currently "on Social 
Security disability."  

Based on a review of the file, it would appear that the RO 
has not yet attempted to obtain the veteran's Social Security 
Administration (SSA) records, which (records) could very 
possibly be relevant to his current claim for service 
connection.  Significantly, where VA has actual notice that a 
veteran is receiving disability benefits from the Social 
Security Administration, the duty to assist requires that VA 
obtain a copy of the decision and any supporting medical 
records upon which the award was based.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO for the following actions:  

1.  Contact the Social Security 
Administration, with the request that 
they provide a copy of their decision 
regarding the veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2007, the date of 
the most recent VA examination of record, 
should also be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the records identified 
by the veteran cannot be obtained, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  Thereafter, review the veteran's 
claim for service connection for an 
anxiety/major depressive disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in March 2008.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



